Name: Council Regulation (EEC) No 2231/88 of 19 July 1988 fixing the monthly price increases for paddy rice and husked rice for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197 / 32 Official Journal of the European Communities 26 . 7 . 88 COUNCIL REGULATION (EEC) No 2231 / 88 of 19 July 1988 fixing the monthly price increases for paddy rice and husked rice for the 1988 / 89 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice 0 ), as last amended by Regulation (EEC) No 2229 ( 2 ), and in particular Article 7 (2 ) thereof, HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1988 / 89 marketing year , the amount of each of the monthly increases provided for in Article 7 ( 1 ) of Regulation (EEC) No 1418 / 76 shall be :  2,36 ECU per tonne for the intervention price and for the purchase price ,  2,95 ECU per tonne for the target price . 2 . The monthly increases shall apply to the intervention price and the purchase price from 1 January 1989 to 1 July 1989 , the price thus obtained for July 1989 remaining valid until 31 August 1989 . The monthly increases shall apply to the target price from 1 October 1988 to 1 July 1989 , the price thus obtained for the month of July 1989 remaining valid until 31 August 1989 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 September 1988 . Having regard to the proposal from the Commission ( 3 ), Whereas , when the number and amount of the monthly increases and the first month during which these increases are to apply are fixed , account should be taken of the storage costs and financing charges for storing rice in the Community and of the need to ensure that the disposal of stocks of rice conforms to market requirements ; whereas it is further appropriate that this disposal should be made more regular by avoiding operators holding on to stocks ; whereas to that end the increases should be reduced , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS ( ») OJ No L 166 , 25 . 6 . 1976 , p. 1 . ( 2 ) See page 30 of this Official Journal . ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 15 .